Citation Nr: 0801246	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to March 7, 2002 for 
the award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
January 1997.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, granting entitlement to a TDIU 
effective from March 7, 2002.  The veteran appealed from the 
assigned        effective date.  Jurisdiction of the case was 
subsequently transferred to the    Buffalo, New York RO.

Previously, in June 2004 the Board remanded this case for 
supplemental development.  While this appeal was pending, in 
November 2006, the veteran indicated as a new designated 
representative before VA the Disabled American Veterans. 


FINDINGS OF FACT

1.	On January 16, 1997, the veteran filed an application for 
service-connected disability compensation along with a 
supporting statement from a military physician, based upon 
which the existence of an informal claim for a TDIU is not 
readily identifiable.  The May 1998 correspondence from the 
RO notifying him of the May 1998 rating decision that month 
awarding service connection for various claimed disabilities, 
enclosed an uncompleted formal TDIU application.  The 
application was not returned. 

2.	Even assuming arguendo that an informal TDIU claim has 
been pending since January 16, 1997, the medical evidence 
preponderates against finding that the veteran was incapable 
of maintaining substantially gainful employment prior to 
March 7, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to March 7, 2002 for 
the award of a TDIU  are not met.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through November 2003 
and June 2004 letters, the September 2003 statement of the 
case (SOC) and later supplemental statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  The 
aforementioned notice documents clearly set forth the 
criteria to obtain an earlier effective date for the benefit 
in question.  The appellant may not have received full notice 
prior to the initial decision, nonetheless, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum,  there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Background

A January 2003 RO rating decision granted entitlement to a 
TDIU, effective   March 7, 2002.  The determination as to the 
effective date assigned was based on the date of receipt of 
claim, and evidence indicating this was the earliest 
factually ascertainable date of record of unemployability.  
The RO noted in this regard         the veteran's self-
reported history on his benefit application that he had not 
worked since separation from the military.

Following the veteran's separation from service, on January 
16, 1997, he filed a formal claim for compensation benefits 
(VA Form 21-526) at the RO requesting entitlement to service 
connection for amongst other disorders, gastroesophageal 
reflux disease, large bowel disorder with colon resection, 
chronic lower abdominal pain, and neurogenic bladder.  On the 
aforementioned application the appellant listed a detailed 
description of the claimed ailments with mention of civilian 
hospitals where he had undergone treatment.  Under the 
subheading entitled "If you claim to be totally disabled" 
(sections 22A through 25E requesting an employment history) a 
diagonal line was drawn crossing out this entire portion of 
the form along with the marking "N/A" (presumably "not 
applicable").  Also crossed out were sections pertaining to 
net worth and monthly income of the veteran and his 
dependents.  Under the subheading for "veteran's and 
dependent's monthly income" he did write "Note - Request 
100 % (P & T) due to Industrial Impairment."

In the statement of J. Dickey, M.D., a military physician, 
that was provided in conjunction with the above application, 
he indicated that he had acted as the veteran's primary care 
physician since 1995.  The physician recounted that the 
veteran underwent spontaneous rectal prolapse in January 1995 
for which he received a sigmoid colectomy the same month.  
This procedure was complicated by neurogenic bladder, colonic 
dysmotility, and chronic abdominal pain.  A subtotal 
colectomy was performed June 1995.  It was described that the 
appellant's symptoms persisted, with pain and diarrhea that 
were significantly debilitating.  His condition was such that 
while in the military he could work about four hours per day 
and was unable to contribute to his unit in a productive way, 
and underwent separation for medical reasons.  The diagnoses 
were chronic abdominal pain, chronic diarrhea, neurogenic 
bladder, and rectal pruritis and pain.  According to the 
physician, due to these debilitating problems (for which no 
cure was anticipated) and the requirement of large daily 
doses of narcotic pain medications (with deleterious effects 
on sensorium, reflexes and thought processes), the veteran 
must be considered markedly industrially impaired, and his 
options for future gainful employment severely limited.

In his July 1997 personal statement, the veteran requested 
that the RO expedite    the processing of his application for 
benefits in part because of financial hardship due to 
unemployment.

The veteran underwent a VA general examination in October 
1997.  The overall diagnosis included mention of status-post 
subtotal colectomy secondary to rectal prolapse and 
intestinal dismotility syndrome; chronic diarrhea and chronic 
abdominal pain, both secondary to the first diagnosis; 
history of neurogenic bladder secondary to pelvic plexus 
injury, status-post abdominal pelvic surgery.  It was noted 
that at that time neurogenic bladder appeared to be 
controlled, and did not require self-catheterization.  The 
examiner did not offer an opinion that the appellant could 
not work.

By means of a May 1998 decision, the RO granted service 
connection for rectal prolapse, status-post sigmoid colectomy 
and subtotal colectomy with residual disability, and assigned 
a 50 percent rating effective January 12, 1997 (the date 
following the veteran's separation from service).  Also 
granted was service connection for a neurogenic bladder, 
assigned a noncompensable rating; reactive airway disease, 
evaluated as 10 percent disabling; an adjustment disorder 
with depression, assigned a 50 percent rating, and for 
residuals of a thoracic compression fracture, assigned a 
noncompensable evaluation, each with the same effective date 
of January 12, 1997.

A Deferred Rating Decision dated simultaneously as the above 
award stated that  the veteran was to be sent a formal TDIU 
application (VA Form 21-8940).

The RO's May 1998 letter to the veteran informing him of the 
preceding rating decision, including a subsection entitled  
"Claims Regarding Unemployability Benefits," stating that 
he may be entitled to compensation at the 100 percent rate if 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disabilities.  
Further stated was if the veteran believed he qualified he 
should complete and return the enclosed VA Form 21-8940.

In July 1998, an attorney with the Department of the Army who 
indicated that he was a legal assistance attorney 
representing the veteran provided to the RO a Declaration of 
Status of Dependents form (VA Form 21-686c) in response to 
the preceding May 1998 letter.

A memorandum to the file dated in September 2002 indicates 
that the veteran contacted the RO by telephone requesting 
information on the status of a "pending claim for a TDIU."  
Further investigation revealed that a formal claim that was 
recently filed could not be located.  A "lost claim" letter 
would be initiated, and the RO would then hold the original 
date of claim of  March 7, 2002 provided the veteran 
responded within one-year. 

A computer printout obtained from the RO also lists March 7, 
2002 as the date of establishment of a claim.  

An October 2002 letter was sent to the veteran informing him 
that the RO had evidence indicating that he submitted a claim 
for VA benefits, but had been unable to locate an 
application.  It was requested that he complete and return 
the enclosed formal application.  

The following month, the veteran provided a formal TDIU 
application on which he stated that he had not been employed 
since separation from the military in 1996.  Further stated 
was that his disability began to affect full-time employment 
while he was in service.  He had not attempted to obtain 
employment since because of his disability.  His educational 
status consisted of completion of 4 years of college.   The 
appellant had not undergone any additional education or 
training since he became too disabled to work.  He contended 
that his service-connected disabilities prevented him from 
being gainfully employed.

Analysis

The general rule with respect to an award of increased 
compensation is that               the effective date for 
such an award will be the date the claim was received or      
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R.       § 3.400(o)(1).  An exception to 
this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of the claim for increased compensation.  
Otherwise, the effective date remains the date the claim is 
received.    38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

In determining the date that a claim was received, VA will 
consider in addition to formal claims upon prescribed claim 
forms, any communication or action indicating an intent to 
apply for one or more benefits as an informal claim.  38 
C.F.R.            §§ 3.1(p), 3.155(a).  An informal claim can 
be from a claimant, his or her duly appointed representative, 
a Member of Congress, or a person acting as next friend of 
the claimant, provided it identifies the benefit sought.  38 
C.F.R. § 3.155(a).  

Upon receipt of an informal claim, if an informal claim has 
not been filed, the RO will forward an application form to 
the claimant for execution.  Provided the application is 
returned within one-year from the date it was sent to the 
claimant,           it will be considered filed by the date 
the claimant's informal claim was received.  38 C.F.R. § 
3.155(a).  In the event that the claimant submits an informal 
claim and VA does not respond with an application form, the 
date of the informal claim            will be accepted as the 
date of claim for purposes of determining an effective date.  
See Westberry v. West, 12 Vet. App. 510, 512-13 (1999), 
citing to Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).

The matter of entitlement to an earlier effective date than 
March 7, 2002 for entitlement to receipt of a TDIU requires 
first determining whether a valid claim  for that specific 
benefit was received at any point prior to then.  If 
established by evidence of an earlier dated formal claim, or 
qualifying informal claim, there must exist competent 
findings that the substantive criteria for entitlement to a 
TDIU  were met as well.

As to whether the record demonstrated an earlier factual 
entitlement to a TDIU,  VA regulations provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or instead, two or 
more disabilities with at least one disability ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  The record must 
further indicate that the service-connected disabilities 
alone result in such impairment of mind or body that the 
average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(a). 

The basis in the record for any earlier filed claim than that 
acknowledged by the RO would necessarily involve closer 
analysis of the veteran's January 1997 formal application for 
service-connected compensation.  On this application the 
appellant presented claims for service connection for several 
medical disabilities.  He then unequivocably crossed out the 
entire section on the form reserved for claims for "total 
disability" due to unemployability.  Apart from this 
application, the veteran did not file any other formal claim 
including a VA Form 21-8940 designated for TDIU claims.  He 
received assistance with the claims adjudication process from 
an attorney affiliated with a benefits assistance program who 
ostensibly could address any concern the veteran had about 
how to file a TDIU claim.  Thus, even considering the 
notation on his form as to a request for permanent and total 
disability, related to industrial impairment, the intent to 
apply for a TDIU is hardly clear on the face of the 
application then provided.

Generally, the standard for an informal claim for a TDIU does 
not require an express request, and still applies when such a 
claim is reasonably inferred.          Under the criteria of 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), 
when a claimant submits evidence of a disability and makes a 
claim for the highest rating possible, and further submits 
evidence of unemployability, an informal claim is set forth 
pursuant to 38 C.F.R. § 3.155(a) and VA must consider 
entitlement to a TDIU.  In this instance, the appellant 
arguably did request 100 percent disability (permanent and 
total) due to industrial impairment.  The statement from a 
military physician accompanying his January 1997 filing 
likewise provided evidence of both medical disability, and 
the potential likelihood of serious limitation in 
occupational functioning.  These findings by themselves would 
raise a valid informal TDIU claim.  The fact that the 
corresponding section on the application for total disability 
was deliberately excluded and labeled "not applicable" 
nonetheless suggests that this was not an issue for which the 
claimant intended to commence the adjudication process.  See 
e.g., Criswell v. Nicholson, 20 Vet.App. 501, 503 (2006) ( 
"[W]here there can be found no intent to apply for VA 
benefits, a claim for entitlement to such benefits has not 
been reasonably raised.").

Even so, provided these contentions are considered to have 
raised an informal allegation of entitlement to a TDIU, the 
development of this claim required additional supporting 
evidence and information in furtherance of adjudicative 
review of the claim.  Following the May 1998 rating decision 
awarding service connection for several claimed disabilities, 
the RO's letter notifying the veteran of this decision 
informed him of the importance of filing a formal TDIU 
application, and enclosed a form for this purpose.  There is 
no indication it was completed and returned, or returned as 
undeliverable.  (Whereas the RO acknowledged the loss of 
record of a formal application this pertained to a March 7, 
2002 application, which is already acknowledged as the basis 
for the current effective date.)  This provided the 
opportunity to formalize a claim for TDIU.  Based on the 
limited information available from his January 1997 filing, 
and as it was not until May 1998 that he was determined to 
have met the schedular criteria for a TDIU, the issuance of a 
formal application in May 1998 would appear to be within a 
reasonable timeframe since the January 1997 statement. 

In contrast to situations in which the claim consists of 
medical records or a VA examination report, which under 38 
C.F.R. § 3.157(b) is sufficient to file a claim for a TDIU 
based on an already service-connected disability, there is no 
similar express provision dispensing with the formal claim 
requirement when set forth in connection with a disability 
not yet service-connected.  When still considering the 
likelihood of the unresolved informal claim relating back to 
January 1997 for purposes of this case, the next 
determinative element is that of evidence of actual 
entitlement, which for the reasons stated is not 
demonstrated.

The evidence in regard to this subject consists primarily of 
the statement of the military physician who treated the 
veteran in service received in January 1997, that addressed 
his occupational capacity.  The physician found that 
industrial impairment severely limited the options for future 
employment.  This statement  was clearly relevant, 
nonetheless it did not necessarily exclude the likelihood of 
future substantial gainful employment.  See 38 C.F.R. § 4.16.  
Considering the basis of the physician's statement his 
conclusion was grounded in part in the ongoing symptoms the 
veteran experienced due to a neurogenic bladder.  According 
to an  October 1997 VA examination and outpatient treatment 
records, that particular disorder was largely asymptomatic 
for several years, reflected in the fact that the RO assigned 
a noncompensable rating for this disability in conjunction 
with the initial grant of service connection.  There is no 
other evidence concerning employability up until the date of 
the November 2002 formal application.  Also, his educational 
background includes completion of four years of secondary 
education as a potential beneficial factor in suitability for 
employment.  In the absence of evidence placing the record in 
equipoise the above weighs against finding that the appellant 
was unable to retain substantially gainful employment prior 
to March 7, 2002.

In summary, even assuming arguendo the criterion of an 
earlier timely claim was met, the substantive requirements 
for a TDIU were not satisfied prior to May 7, 2002.  The 
medical evidence preponderates against finding 
unemployability before that time date.

In view of the above, the preponderance of the evidence does 
not warrant the assignment of an effective date for 
entitlement to a TDIU of prior to March 7, 2002.
Hence, the benefit-of-the-doubt doctrine does not apply, and 
the claim on appeal must be denied.  See 38 U.S.C.A. § 
5107(b).  See also Gilbert v. Derwinski,                  1 
Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to March 7, 2002 for 
the award of a TDIU        is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


